DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “course” should be “coarse” in line 4 of paragraph [0003]. “at” should be removed in line 3 of paragraph [0057]. “the amount alkane sulfonate” should be “the amount of alkane sulfonate” in line 14 on page 19. “a alkane sulfonate” should be “an alkane sulfonate” in lines 4, 11, and 25 on page 24. “FIG. 3” should be “FIG. 2” in line 13 on page 32. “may” should be “many” in line 26 on page 42.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following figures and reference number(s) mentioned in the description: Figures 6A and 6B mentioned in paragraphs [0041], [0166], and [0168]; reference number 4 in line 20 on page 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 56 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  “wherein filaments are bicomponent filaments” in lines 1-2 should be “wherein the continuous bicomponent filaments”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “wherein the filaments are bicomponent filaments” in lines 1-2 should be “wherein the continuous .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “has” should be “having” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites: “The cleaning wipe of claim 13, wherein the filaments are bicomponent filaments comprise a core comprising a synthetic polymer and a sheath comprising PLA, and wherein the bicomponent filaments comprise a core 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-21, drawn to a cleaning wipe.
Group II, claims 22-23, drawn to a process for preparing a composite web for use as a cleaning wipe.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “A cleaning wipe having a high sustainable polymer content comprising: a fibrous layer comprising fibers comprised of a melt spinnable sustainable polymer; and an abrasive layer comprising meltblown fibers comprised of a melt spinnable sustainable polymer, the abrasive layer defining an outer surface of the cleaning wipe, and having a plurality of abrasive structures formed thereon…and wherein the melt spinnable sustainable polymer content of the cleaning wipe is at least 50 weight % by weight of the cleaning wipe, and wherein said outer surface of the wipe exhibits a kinetic coefficient of friction that is at least 0.2”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al (USPGPUB 2004/0115431) in view of Porbeni et al (USPGPUB 2012/0315225). .
During a telephone conversation with Timothy Balts on 9/5/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (USPGPUB 2004/0115431) in view of Porbeni et al (USPGPUB 2012/0315225).
Regarding claims 1-2, 4-5, 10 and 12, Chen discloses a disposable scrubbing product for use in household cleaning or personal care applications, as well as industrial cleaning and other applications [0005]. The scrubbing product of the invention is a multi-layer product and generally includes at least two distinct layers, an abrasive layer and 

    PNG
    media_image1.png
    548
    711
    media_image1.png
    Greyscale

The scrubbing pads can be used as a dishwashing wipe or a scouring pad [0192].
Chen is silent with regard to the fibrous layer comprising fibers comprised of a melt spinnable sustainable polymer. Chen is silent with regard to the scrubbing product having a melt spinnable sustainable polymer content of at least 50 wt% by weight of the scrubbing product. Chen is silent with regard to the kinetic coefficient of friction of the outer surface of the scrubbing product.
Porbeni discloses dimensionally stable nonwoven fibrous webs including blends of thermoplastic polymeric additives and an aliphatic polyester useful in making articles, such as disposable medical articles as well as biodegradable and biocompatible articles [0002]. In one aspect, the disclosure relates to a web including a plurality of continuous 
Chen and Porbeni are analogous because both disclose cleaning wipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Porbeni’s dimensionally stable nonwoven fibrous web as Chen’s absorbent fibrous layer (A cleaning wipe having a high sustainable polymer content) (a fibrous layer comprising fibers comprised of a melt spinnable sustainable polymer) (wherein the fibrous layer comprises a polylactic acid (PLA) – claim 4).  One of ordinary skill in the art would have been motivated to use Porbeni’s fibrous web for Chen’s absorbent fibrous layer because this would provide a highly absorbent, inexpensive, biodegradable article exhibiting softness and superior tensile strength as disclosed by Porbeni. Chen discloses the desirability of the absorbent fibrous layer to be soft in order to be comfortable to hold during cleaning [0067], to have a substantial amount of wet strength and wet resilience for use in wet environments [0117], and to have sufficiently high dry and wet tensile strength [0137].
Regarding the limitation “wherein the melt spinnable sustainable polymer content of the cleaning wipe is at least 50 weight % by weight of the cleaning wipe” and “wherein the melt spinnable sustainable polymer content of the cleaning wipe is at least 60% by weight, based on the total weight of the cleaning wipe” (claim 2), Porbeni further discloses embodiments having a high concentration of PLA in the nonwoven webs (e.g. 97% by weight) (Examples 1-3, and 6-8) [0297-309] [0317-327]. Since Chen discloses that the abrasive layer can be formed from PLA (see above), Chen in view of Porbeni’s scrubbing pad meets these limitations.
Regarding the limitations “wherein said outer surface of the wipe exhibits a kinetic coefficient of friction that is at least 0.2” and “wherein said outer surface of the wipe exhibits a kinetic coefficient of friction from 0.2 to 0.49” (claim 10), where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the kinetic coefficient of friction involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. Chen discloses that the abrasiveness of the abrasive layer can be modified via its topography [0014] [0068] and by the methods disclosed above. Chen also discloses that the materials and processes used to form the abrasive layer of the scrubbing pad may be chosen and designed with the desired end use of the product in mind [0071]. For example, a scrubbing pad designed as a personal care product, such as a face-washing pad, may include an abrasive layer which is softer and less abrasive than a scrubbing pad for use in household cleaning applications [0071]. Thus, the raw materials, additives, fiber diameter, layer density and stiffness, etc. may all vary depending on the desired characteristics of the final product [0071]. The abrasiveness of the abrasive layer is correlated to the kinetic coefficient of friction.
Regarding the limitation “as measured in accordance with Method C- 1231 Coefficient of Friction, and in which in the measurement an outer surface of the meltblown web is positioned in a face-to-face relation with an outer surface of an identical meltblown web” is a limitation referring to the method of testing the kinetic coefficient of friction, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the 
Regarding claim 3, Porbeni discloses that the fibrous nonwoven webs can be spunbond (wherein the fibrous layer comprises a spunbond nonwoven fabric) [0110] [0213] [0229] [0297] [0317-327].
Regarding claim 6, Chen discloses that the meltblown layer can be formed directly on the fibrous layer [0147]. The temperature during application of the meltblown layer can be elevated such that the meltblown material can bond with the fibers of the fibrous layer (wherein the meltblown fibers are self-bonded to the fibrous layer) [0148].
Regarding claim 7, Chen discloses that the two layers can be bonded to each other using calendar rolls [0150] [0158]. The layers can be bonded to each other by a thermal bonding process [0147]. A patterned heated plate or drum can compress portions of the abrasive layer in contact with the tissue to cause the compressed portions to bond via pattern bonding (wherein the fibrous layer has been thermally bonded to the abrasive layer via a patterned calender roll) [0152].
Regarding claim 8, 
Regarding claim 11, Chen discloses that the scrubbing pads can have an overall basis weight of less than 150 gsm (wherein the cleaning wipe has a basis weight from about 15 to 100 gsm) [0169].
Regarding claim 13, Porbeni discloses that the nonwoven webs can be spunbond [0069] and includes a plurality of continuous fibers [0109]. Monocomponent or bicomponent fibers can be used (wherein the fibrous layer comprises a spunbond nonwoven fabric comprising continuous monocomponent filaments and/or continuous bicomponent filaments) [0023].
Regarding claim 17, Porbeni discloses that the nonwoven webs can be spunbond [0069] [0109] [0213]. The fibers are bonded to each other to form a web (wherein the fibrous layer comprises a spunbond nonwoven fabric comprising a plurality of fibers that are bonded to each other to form a coherent web) [0229]. The aliphatic polymer used to form the fibers can be PLA [0009] [0011] [0016] [0113]. An alkane sulfonate surfactant can be mixed with the aliphatic polyester composition to form the fibers (wherein one or more of the meltblown fibers or the fibers of the fibrous layer comprise a blend of a polylactic acid (PLA) and at least one alkane sulfonate) [0151-152] [0167] [0171].
Regarding claim 18, 
Regarding claim 21, Porbeni discloses that the surfactants are present at least at 0.25 wt% and preferably less than 3 wt% of the total weight of the composition for forming the fiber (The cleaning wipe of claim 17, wherein the at least one alkane sulfonate is present in an amount ranging from about 0.0125 to 2.5 weight percent, based on the total weight of the fiber) [0155].

Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Porbeni et al as applied to claims 1 and 13 above, and further in view of Escafere et al (USPGPUB 2012/0177888).
Regarding claims 7-9, the limitations of claim 1 have been set forth above. Chen discloses that the two layers can be bonded to each other using calendar rolls [0150] [0158]. The layers can be bonded to each other by a thermal bonding process [0147]. A patterned heated plate or drum can compress portions of the abrasive layer in contact with the tissue to cause the compressed portions to bond via pattern bonding [0152].
Chen and Porbeni are silent with regard to a bonding pattern formed on an outer surface of the abrasive layer (meltblown web) wherein the bonding pattern covers less than 30% of a surface area of the abrasive layer.
Escafere discloses nonwoven laminiferous composite fabrics, and a method for making nonwoven laminiferous composite fabrics [0001]. The laminiferous composite fabric comprises three layers each of which is preferably separately and individually formed, and the three layers are thermally or ultrasonically bonded or glued together [0068]. The outer layers of the laminate comprise lightweight meltspun nonwoven webs, 
Escafere is analogous because it discloses nonwoven laminates used as wet or dry wipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Escafere’s pattern-bonding via a patterned calender roll to bond Chen in view of Porbeni’s abrasive and fibrous layers to each other 
Regarding claim 15, the limitations of claim 13 have been set forth above. Porbeni further discloses that the antishrink additive is preferably polypropylene (PP) [0133]. Various embodiments disclose using PLA with PP (Examples 1-2, 4-5, 7-8) [0297-0327].
Escafere discloses that thermoplastic fibers are present in the middle layer in order to allow thermal or ultrasonic bonding of adjacent layers [0140]. The thermoplastic fibers can be composed of a single resin or of two resins in the form of bicomponent fibers [0140]. The bicomponent fibers can have a sheath-core configuration and a mixture of two or more types of thermoplastic fiber can be used [0140]. The thermoplastic fibers should be chemically compatible with the outer layer material(s) [0140]. For example, when the outer layers comprise a high strength meltblown nonwoven made from polypropylene filaments, it is preferable that the thermoplastic fibres are also made from polypropylene [0140]. In the case where the thermoplastic fibres have a bicomponent configuration, for example sheath-core, it is preferable that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of bicomponent fibers wherein some fibers have a sheath of PLA and a core of PP and other fibers have a sheath of PP and a core of PLA in Chen in view of Porbeni’s fibrous layer (The cleaning wipe of claim 13, wherein the filaments are bicomponent filaments comprise a core comprising a synthetic polymer and a sheath comprising PLA, and wherein the bicomponent filaments comprise a core comprising PLA and a sheath comprising a synthetic polymer comprising a polyolefin or a polyester).  One of ordinary skill in the art would have been motivated to use such bicomponent fibers in this layer because this would enhance the bonding between the layers as disclosed by Escafere. Chen in view of Porbeni’s scrubbing pad comprises a PLA-based meltblown abrasive layer and mainly PLA with a small amount of PP in the fibrous layer (see above). As disclosed above by Escafere, the thermoplastic fibers of the sheath component of the bicomponent fibers are desirably chemically compatible and/or of the same material(s) as the fibers of the adjacent layer(s). This suggests using bicomponent fibers having a PLA sheath and a PP core. It also suggests using bicomponent fibers having a PP sheath and a PLA core since such fibers would more readily bond with PP fibers of the fibrous layer while increasing the content of biodegradable polymer in the fibrous layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Porbeni et al as applied to claim 13 above, and further in view of Weisman et al (USPGPUB 2012/0237718).
Regarding claim 14, the limitations of claim 13 have been set forth above. 
Porbeni is silent with regard to using bicomponent fibers comprising a core comprising PLA and a sheath comprising PLA, and wherein the PLA of the sheath and the PLA of the core have a different melt flow rate from each other.
Weisman discloses structured fibrous webs providing optimal fluid acquisition and distribution capabilities [0001]. The fibers of the fibrous web are formed from a thermoplastic polymer comprising a polyester [0011]. The fibrous web comprises a bio-based content of about 10% to about 100% [0011]. The fibers can be formed from melt spinnable thermoplastic polymeric materials [0148] and can be PLA [0149-150] [0153] [0156]. Depending upon the specific polymer used, the process, and the final use of the fiber, more than one polymer may be desired [0154]. The polymers are present in an amount to improve the mechanical properties of the fiber, the opacity of the fiber, optimize the fluid interaction with the fiber, improve the processability of the melt, and improve attenuation of the fiber [0154]. The selection and amount of the polymer will also determine if the fiber is thermally bondable and affect the softness and texture of the final product [0154]. The fibers can comprise a single polymer, a blend of polymers, or be multicomponent fibers comprising more than one polymer [0154]. The fibers are thermally bondable [0154]. Multicomponent fibers can be used that differentiable chemical species, e.g. a mixture of PP with different melt flow rates (MFR) [0155]. The structure substrate can be used as wipes for surface cleaning [0344].
Weisman is analogous because it discloses fibrous webs used as surface cleaning wipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bicomponent fibers wherein the PLA of the sheath and the PLA of the core have different MFR’s in Chen in view of Porbeni’s fibrous layer (The cleaning wipe of claim 13, wherein filaments are bicomponent filaments comprise a core comprising PLA and a sheath comprising PLA, and wherein the PLA of the sheath and the PLA of the core have a different melt flow rate from each other).  One of ordinary skill in the art would have been motivated to use such bicomponent fibers in this layer because this would lead to the advantages listed above by Weisman, i.e., to improve the mechanical properties of the fiber, the opacity of the fiber, optimize the fluid interaction with the fiber, improve the processability of the melt, to improve attenuation of the fiber, adjust the thermal bonding capacity of the fiber and the softness and texture of the final product. Both Weisman and Porbeni disclose fibrous substrates comprising PLA fibers as well as the presence of bicomponent fibers.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Porbeni et al as applied to claim 1 above, and further in view of Novarino et al (WO 2015/112844A1) (using USPGPUB 2016/0333509 as the English language equivalent).
Regarding claim 16, the limitations of claim 1 have been set forth above. Chen further discloses that the abrasive layer can be formed by either natural or synthetic materials [0069]. A combination of polymers or polymer alloys can be used in the 
Chen is silent with regard to using a blend of PLA and a reclaimed synthetic polymer for the meltblown fibers.
Novarino discloses a meltblown web prepared from fibers comprising a blend reclaimed polypropylene component and a reclaimed sustainable polymer component [0001]. It is desirable to develop products that are considered environmentally friendly comprised of increased sustainable content [0002]. Composite products comprising PLA and a synthetic polymer component are superior in strength and elongation properties relative to pure PLA-based products [0004]. The invention provides improved methods and products for incorporating sustainable polymers, such as PLA, into commercial products [0006]. The starting material can comprise bicomponent filaments having a sheath-core configuration in which the PP component is in the sheath and the sustainable polymer component is in the core [0008]. The starting material is subjected to a vis-breaking process and formed into reclaimed polymer that can be used in the manufacture of meltblown webs [0046-50]. The meltblown webs can be incorporated into a multilayered structure and can be used in wipes [0050].
Novarino is analogous because it discloses meltblown webs with high sustainable polymer content that can be used in wipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Novarino’s composite meltblown material to form Chen in view of Porbeni’s meltblown abrasive layer (wherein the melttblown fibers are a blend of PLA and a reclaimed synthetic polymer).  One of ordinary skill in the art . 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Porbeni et al as applied to claim 17 above, and further as evidenced by “Hostapur SAS”, non-patent literature of record.
Regarding claims 19-20, the limitations of claim 17 have been set forth above. Porbeni further discloses that the secondary alkane sulfonate can be HOSTAPUR SAS [0171]. According to “Hostapur SAS”, HOSTAPUR SAS has the following structure:

    PNG
    media_image2.png
    270
    634
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dooley et al (USPGPUB 2015/0128364) discloses floor cleaning using a cleaning pad [0002]. A disposable cleaning pad 100 includes a plurality of absorbent airlaid layers 101, 102, 103 stacked, optionally bonded to one another, and .

    PNG
    media_image3.png
    621
    511
    media_image3.png
    Greyscale

In some examples, the airlaid layers 101, 102, and 103 are a textile-like material made from fluff pulp (a type of wood pulp/chemical pulp made from long fiber softwoods) [0092]. A wrap layer 104 wraps around the airlaid layers 101, 102, 103 and prevents the airlaid layers 101, 102, 103 from being exposed [0090]. The wrap layer 104 includes a wrap layer 105 (e.g., a spunlace layer) and an abrasive layer 106 [0090]. The abrasive layer 106 is disposed on the bottom side 105b of the wrap layer 105 [0090]. The wrap layer 105 can be of any material that is thin and absorbs fluid [0097]  The coefficient of friction of the wrap layer 105 is about 0.4 to about 0.5 of a dry pad moving on glass [0103]. The COF ranges from about 0.25 to about 0.4 when wet and on tiles [0103].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781